DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-11 are pending. 


Claim Rejections - 35 USC § 103

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Moren et al. (US 3,661,633) in view of Leach et al. (US 2005/0265893) as evidenced by the Informational Sheet for Rosin
Regarding claim 1: Moren is directed to a treated cellulosic material comprising a cellulosic material of a porous structure treated with a polymer including polyoxyalkylene glycol (water soluble polyol) and a thermoplastic resin that is insoluble in water (abstract and Claim 1 Moren). More specifically, Example 1 comprises rosin in polyethylene glycol (equivalent to a cellulosic material treated with a water soluble polymer and a modifying agent comprising a hydrophobic polymer). Per the Information Sheet for rosin, rosin is a hydrophobic polymer. With respect to the publication date of the Information Sheet for Rosin, references cited to show a universal fact need not be available as prior art before applicant's filing date. Such facts include the characteristics and properties of a material or a scientific truism, see MPEP 2124.
A wetting agent is not mentioned. 
Leach is directed to treating cellulosic materials, wherein the additive composition for treating the cellulosic material comprises a wetting agent. One skilled in the art would have been motivated to have included a wetting agent in the treated cellulosic material of Moren since it can be added to wood as a water based composition ([0004] Leach). While Moren mentions leaching is a problem in the art, the problem is solved by use of wetting agents such that the additive is reduced to micronized particles ([0009] and working examples 7, 9-10 Leach). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a wetting agent in the treated cellulosic material of Moren.
Regarding claim 2: Polyethylene glycol is used in the working examples. 
Regarding claim 3: Moren doesn’t mention a hydrophobic polymer selected from claim 3.
Leach is directed to treating cellulosic materials, wherein the additive composition for treating the cellulosic material includes insoluble resins including Rosin, as well as alkyd resins, polyolefins of polystyrene, polyethylene, polypropylene, polyurethane, and polyester ([0024] Leach). 
At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute Rosin for alkyd resins, polyolefins of polystyrene, polyethylene, polypropylene, polyurethane, and polyester and would have been motivated to do so because they are art recognized equivalents used for the same purpose of insoluble resins for treating cellulosic materials, and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). 
Regarding claim 4: The polyethylene glycol has an average molecular weight of 200 to 5000 with an average molecular weight of less than 2000 used in the working examples 1, 3-4, 11-13. 


Response to Arguments

Applicant's arguments filed 3/21/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 3 Remarks) claim 1 has been amended to recite a wetting agent, and is not taught in Moren. With regards to claim 3, Leach does not teach the materials substituted for Rosin may be used in wood treatment processes. There is no suggestion the materials would work in combination with polyalkylene glycol of Moren. Second, Applicants have provided data that not all materials in Leach work equivalently. As seen in Table III, the choice of materials used for the modifying agent leads to a different WRE value after leaching more than 100%. 
This argument is not found persuasive since Table III appears to indicate PEG is compatible with the dispersion modifying agents. Applicant has not shown that Rosin would be inequivalent to alkyd resins, polyolefins of polystyrene, polyethylene, polypropylene, polyurethane, and polyester modifying agents.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764